Citation Nr: 0918903	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  03-01 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active service from January 1961 to October 
1989. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A personal hearing at the RO was held in August 2003.  In May 
2005, the Veteran had a hearing before the undersigned Acting 
Veterans Law Judge.  


FINDING OF FACT

It is at least as likely as not that the Veteran's hepatitis 
C is etiologically related to at least one of his alleged in-
service risk factors.


CONCLUSION OF LAW

Hepatitis C was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
hepatitis C, which represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duty to notify 
and assist is necessary.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that his hepatitis C is related to 
service.  The Veteran has alleged multiple risk factors 
including exposure to soiled uniforms, possible blood 
transfusion (hernia surgery 1980), a needle prick, possible 
exposure to blood or other bodily fluids while working in 
service cleaning an Oral Surgery Clinic, multiple hair 
cuts/neck shaving with reused straight edge razors, and 
frequent donating of blood.  The Veteran specifically refers 
to service medical records reporting an enlarged liver and 
elevated SGOT levels, which he believes are indications of 
hepatitis C.  In this regard, the Veteran testified that he 
was told by a physician in service that he had an "unknown 
liver disease." 

The Board notes that risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998. 

Service treatment records show elevated SGOT levels in 
February 1976, January 1979, and February 1982.  Additional 
laboratory studies from November 1981, December 1986, August 
1988 and 1989 show SGOT or HCT levels within normal limits.  
A December 1978 record shows liver enlargement.  The August 
1989 retirement examination shows an HCT level of 40.6 and a 
normal RPR serology test.  The service treatment records show 
the Veteran was treated for alcoholism on an inpatient basis 
from December 1978 to February 1979.  The Discharge Summary 
from this hospitalization indicates the Veteran had elevated 
liver enzymes.

A January 1999 letter from a blood bank reflects that the 
Veteran tested positive for hepatitis C.  In January 1999 the 
Veteran was diagnosed with hepatitis C.  

At August 2003 and May 2005 hearings, the Veteran testified 
about two instances when he was exposed to contaminated blood 
or blood products, including his time working in an oral 
surgeon's clinic and a second incident from a needle or 
syringe underneath a stack of used military duty use uniforms 
he was sorting, and denied any post-service risk factors, 
such as blood transfusions.

At a March 2004 VA examination, the Veteran gave a history of 
previous needle stick with a hypodermic needle that occurred 
in 1964 while working in a warehouse sorting clothing and 
occupational blood exposure while working in a dental clinic 
in the 1970s.  He denied any additional history that could 
account for his hepatitis C.  The diagnosis was hepatitis C, 
in remission.  No etiological opinion was provided.

At a November 2005 VA examination, the Veteran denied using 
IV drugs, blood transfusions prior to 1992, civilian blood 
exposure, tattoos, body piercings, and unprotected sex or 
multiple partners.  He did refer possible exposure to blood 
cleaning up an oral surgery area.  The diagnosis was 
hepatitis C, non-detectable with response to therapy.  The 
examiner stated that he could not resolve the issue of 
whether hepatitis C was etiologically related to service or 
shown to be present within one year of discharge without 
resorting to mere speculation.  The examiner stated that 
there was nothing in the history or records to show exactly 
how or when the Veteran contracted hepatitis C in the first 
place.

Based upon the above evidence, the Board initially denied the 
Veteran's claim by decision issued in August 2006.  He 
appealed that decision to the Court of Appeals for Veterans 
Claims (Court).  In January 2008, the Court vacated the 
Board's August 2006 decision, and remanded the appeal to the 
Board for further action pursuant to a Joint Motion for 
Remand.

In the Joint Motion for Remand, the parties agreed that the 
Board did not comply with an October 2005 remand order to 
obtain a VA examination to determine the etiology and onset 
of the Veteran's hepatitis C.  Specifically, the parties 
agreed that the November 2005 VA examination did not comply 
with the Board's  remand instruction to obtain an examination 
that fully discussed the etiology and onset of the Veteran's 
hepatitis C because the November 2005 examiner only concluded 
that he could not resolve the question of etiology without 
resorting to mere speculation as neither the records nor the 
history give any clear indication as to the route of timing 
of the acquisition of the hepatitis infection in this 
Veteran.  

The Veteran's claim was returned to the Board and 
reconsidered in February 2009.  After reviewing the Joint 
Motion for Remand and the claims file, the Board concluded 
that all relevant medical evidence was of record relating to 
the Veteran's claim, and only a medical opinion was needed to 
satisfy the requirements of the Joint Motion for Remand.  
Thus, rather than remand for a new VA examination, the Board 
requested a medical expert opinion pursuant to VHA Directive 
2006-19, 38 U.S.C.A. § 5103A, and 38 C.F.R. § 20.901.  Having 
received that medical opinion dated in April 2009, the 
Veteran's claim is before the Board for readjudication.  As 
the requested medical opinion is favorable to the Veteran, 
the Board can proceed with adjudicating the claim without any 
prejudice to him.

In response to the Board's questions, the VHA medical expert 
opined that it is at least as likely as not that the 
Veteran's hepatitis C had its onset in service, and it is at 
least as likely as not that his hepatitis C is etiologically 
related to any of the Veteran's alleged in-service risk 
factors.  In explaining his opinion, the VHA medical expert 
stated that, based on the information provided, it is not 
possible to determine with certainty that the patient's 
hepatitis C had or did not have its onset in service.  What 
is certain, is that the patient had abnormal liver enzymes 
and an enlarged liver based on physical examination, when he 
was abusing alcohol.  Could he have had hepatitis C while in 
service is a possibility based on the risk factors the 
patient mentioned, but this cannot be proven or refuted, as 
there was no test for hepatitis C at that time, and the liver 
problem he had while in service was attributed to alcohol 
abuse by his treating physicians.  

When considering this opinion with the other medical evidence 
of record, the Board finds that there is a reasonable doubt 
as to whether the Veteran's hepatitis C had its onset in 
service or is etiologically related to one of the Veteran's 
alleged in-service risk factors.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  Nevertheless, when, after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The November 2005 VA examiner stated that it would be mere 
speculation to opine as to the etiology or onset of the 
Veteran's hepatitis C because there was nothing in the 
history or records to show how or when the Veteran contracted 
hepatitis C.  Although the VHA medical expert opined that it 
was at least as likely as not that the Veteran's hepatitis C 
was etiologically related to or had its onset in service, he 
then qualified his opinion by saying that it cannot be proven 
or refuted whether the Veteran had hepatitis C in service 
because there was no test for hepatitis C at that time and 
the liver problems in service were attributed to alcohol 
abuse by his treating physicians.  By qualifying his opinion, 
its probative value is reduced and the opinion is not given 
any weight above any other evidence of record.

The Board finds that the medical opinions neither support nor 
refute the Veteran's claim that his hepatitis C either had 
its onset in service or is related to an in-service risk 
factor.  Thus, the medical evidence raises a reasonable doubt 
and is in equipoise as to whether hepatitis C is related to 
service.  Resolving all reasonable doubt in his favor, the 
Board finds that service connection for hepatitis C is 
warranted.


ORDER

Service connection for hepatitis C is granted.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


